Reasons for Allowance
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art of record are Jialiang (CN102029754) and Yoo (US 2013/0164512).
	Jialiang discloses a multilayer film for packaging (0002) comprising a structure of more than three layers of A-Pi-B-Pj-C (0026), where layer A is an outer layer (instant BL layer); Pi (instant TIE layer) is a bonding layer between layers A and B (0027); layers B and C (instant PO1 layer and PO3 layer, respectively); and Pj (instant POX layer), which is a transition bridge between layers C and B, j representing the number of layers (0027). The total thickness of the film ranging from 0.008 to 0.150 mm (8 to 150 µm) (0002). Jialiang teaches the film being obtained by multilayer co-extrusion (0010) and being longitudinally stretched (0012), however, Jialiang fails to expressly teach the film further being transverse stretched after longitudinal stretching and is silent in regards to the solubility parameters between the layers or the cohesive energy density between the layers.
Yoo teaches a resin article in which a difference in solubility parameter between the first resin layer and second resin layer is 0.001 to 10 (J/cm3)1/2 (0054-0055). Yoo further teaches a suitable range for the solubility parameter between adjacent layers of 0.001 to 10 (J/cm3)1/2. Yoo teaches that the solubility parameter is obtained by an equation involving the cohesive energy density ecoh where solubility parameter is equal to the square root of ecoh (0093-0094). Given the solubility parameter has a direct relationship with the cohesive energy density, and Yoo teaches an overlapping range for the solubility parameter, an overlapping range for the cohesive energy density between the material in layers B and C of greater than or equal to 3 and less than or equal to 5 J/cm3 or from layer B to the Pj bridge, and to layer C of less than or equal to 0.1 (J/cm3)1/2  is expected in the prior art film. Yoo further teaches that the solubility parameter (and thus cohesive energy density) can be selected based on the kind of resin in a layer of the laminate (0057). And Yoo also teaches that the solubility parameter is an intrinsic properties of the resin and is a generally known value and that when the difference in the solubility parameter is too small layer separation does not easily occur as the resins within adjacent layers are too easily mixed and when the difference in solubility parameter is too big, the layers may not be attached to each other and thus may be easily detached (0056) suggesting that the solubility parameter and cohesive energy density are result effective variables. Yoo is silent as to biaxially stretching of the film and does not expressly teach the solubility parameter and cohesive energy density of the POX bridge material being values that form a gradient to transition from the solubility parameter and cohesive energy density of one of the PO1 layer material and the PO3 layer material toward the solubility parameter and cohesive energy density of the one other one of the PO1 and PO3 layer material as claimed. 
Applicant agues that biaxially stretching changes the molecular chains or crystal planes of the different types of polymers to orient them in directions parallel to the plane of the film clearly suggesting the processing by biaxially stretching changes the structure of the film layers. While Jialiang teaches that biaxially stretching is known in the field to improve properties of the film (0005), Jialiang is directed to a longitudinally stretched film. While Yoo teaches that it is known to adjust the solubility parameter and cohesive energy density selected to adjust separation of adjacent resin layers, Yoo does not teach the same materials as claimed by applicant or stretching of the film layers.
Given none of Jialiang nor Yoo teaches biaxially stretching of a film or selection of the solubility parameters and cohesive energy density based upon the method of formation, a person of ordinary skill would not have been able to arrive at the claimed gradient to transition of the POX bridge material as claimed without undue experimentation. Hence the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781